Citation Nr: 0531740	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-23 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to a higher initial evaluation for bilateral 
hearing loss, currently assigned a 10 percent disability 
evaluation.

2.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), currently assigned a 50 
percent disability evaluation.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1999 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  The December 1999 rating 
decision granted service connection for bilateral hearing 
loss assigned a 10 percent disability evaluation effective 
from August 31, 1999.  The May 2003 rating decision granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation effective from November 27, 2002.  The 
veteran appealed those decisions, and the case was referred 
to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran manifests Level V hearing in his right ear 
and Level III hearing in his left ear.

3.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
manifested by suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2005).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of the claim for a higher initial 
evaluation for bilateral hearing loss by the RO (the "AOJ" 
in this case), it was impossible to provide notice of the 
VCAA before the initial adjudication in this case.  
Nevertheless, during the course of this appeal, the RO did 
provide the veteran with a letter in February 2003, which 
meets the notification requirements of the VCAA, prior to 
readjudicating his claim in a statement of the case (SOC) and 
supplemental statements of the case (SSOC).  Therefore, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim for a 
higher initial evaluation for bilateral hearing loss was 
readjudicated in a SOC and SSOCs provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and numerous pages 
of argument over the years in support of his claim.  Viewed 
in context, the furnishing of the VCAA notice after the 
decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Id., at 120-21.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

With respect to the veteran's claim for a higher initial 
evaluation for PTSD, the RO did provide the veteran with 
notice of the VCAA in February 2003 prior to the initial 
rating decision in May 2003, which granted service connection 
for PTSD and assigned a 30 percent disability evaluation 
effective from November 27, 2002.  The veteran filed his 
notice of disagreement (NOD) in March 2004 in which he 
disagreed with the initial evaluation assigned for his PTSD.  
As such, the appeal of the assignment of the initial 
evaluation of PTSD arises not from a "claim" but from an 
NOD filed with the RO's initial assignment of a rating.  

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original 30 percent disability evaluation in his 
March 2004 NOD.  According to VAOPGCPREC 8-2003, if in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
NOD that raises a new issue, section 7105(d) only requires VA 
to take proper action and issue a statement of the case (SOC) 
if the disagreement is not resolved.  The RO properly issued 
an April 2004 SOC and July 2004, December 2004, and February 
2005 Supplemental Statements of the Case (SSOC), which 
contained the pertinent laws and regulations, including the 
schedular criteria, and the reasons his claim was denied.  
Thus, a VCAA notification letter is not necessary for the 
issue of a higher initial evaluation for PTSD.  As such, the 
Board finds that the notice provisions of the VCAA have been 
satisfied. 

In addition, the requirements with respect to the content of 
the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the February 2003 VCAA letter notified the 
veteran about the information and evidence that is necessary 
to substantiate his claim for a higher initial evaluation for 
bilateral hearing loss.  Specifically, the letter stated, 
"To establish entitlement to an increased evaluation, we 
must have medical evidence that the condition has increased 
in severity and meets the rating schedule guidelines for 
increase."  Additionally, the April 2004 SOC and the July 
2004, December 2004, and February 2005 SSOCs notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate both of his claims for a higher initial 
evaluation.  In fact, the December 2004 SSOC provided the 
veteran with the schedular criteria used to evaluate his 
service-connected bilateral hearing loss, namely Diagnostic 
Code 6100, and the July 2004 SSOC informed him of the General 
Rating Formula for Mental Disorders.

In addition, the February 2003 VCAA letter informed the 
veteran about the information and evidence that VA would seek 
to provide.  In particular, the letter stated that VA would 
make reasonable efforts to obtain the evidence necessary to 
support his claims, including requesting medical records, 
employment records, or records from other Federal agencies.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if VA determined that such evidence was necessary to make a 
decision on his claims.  

The RO also notified the veteran about the information and 
evidence he was expected to provide.  Specifically, the 
February 2003 letter informed the veteran that he must 
provide enough information about his records so that VA can 
request them from the person or agency that has them.  The 
letter also requested that the veteran complete and sign a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  The veteran was also informed that it 
was still his responsibility to ensure that his records are 
received by VA.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the veteran in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate that claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was also afforded VA 
examinations in November 1999, March 2002, April 2003, and 
January 2005.  

The Board does acknowledge the contention of the veteran's 
representative in the October 2005 informal hearing 
presentation that the January 2005 VA audiology examination 
was inadequate.  In this regard, the representative noted 
that the January 2005 VA examiner had not reviewed the 
veteran's claims file.  However, as will be discussed below, 
disability ratings for hearing loss are derived by a 
mechanical application of the rating schedule.  As such, a 
review of the veteran's history is not necessary for the 
purpose of evaluating the veteran's bilateral hearing loss.  

The Board also observes that the veteran requested an 
additional examination for his PTSD in August 2004 and that 
his representative submitted a statement in June 2005 
asserting that the veteran's PTSD had worsened.  However, the 
Board finds that the March 2002 and April 2003 VA 
examinations are adequate for purposes of this appeal.  The 
examinations were conducted by physicians who considered 
factors relevant to the veteran's claim, and the examination 
reports contain findings pertinent to the evaluation of the 
veteran's PTSD under governing law and regulations.  Although 
the veteran did submit additional evidence following the 
April 2003 VA examination, the Board notes that a December 
2004 rating decision increased his disability evaluation to 
50 percent.  He has not identified or submitted any 
additional medical evidence subsequent to that rating 
decision that suggests that his service-connected PTSD has 
increased in severity or that the March 2002 and April 2003 
examinations are inadequate for rating purposes.  Nor has the 
veteran or his representative specifically indicated how the 
disability has worsened or changed since his last 
examination.  Thus, the Board finds that further examination 
is not necessary as there is sufficient medical evidence upon 
which the Board may base its decision.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for his bilateral hearing loss and for his PTSD.  
More specifically, he claims that the current evaluations 
assigned for his disorders do not accurately reflect the 
severity of the symptomatology associated with those 
disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.


I  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity Levels 
designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage evaluation 
is 30 percent.  See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.  

In this case, a rating decision dated in December 1999 
granted service connection for bilateral hearing loss and 
assigned a 10 percent disability evaluation effective from 
August 31, 1999.  That determination was based on a review of 
the veteran's service medical records as well as on the 
findings of VA examinations performed in March 1976 and 
November 1999.  During the pendency of the appeal, the 
veteran's 10 percent disability evaluation has remained in 
effect until the present time.

The veteran was afforded a VA examination in November 1999 at 
which time he reported having difficulty communicating and 
the inability to hear when using the telephone.  He also 
noted that general conversation was the most difficult 
situation in which to hear.  The veteran's ears were found to 
be clear bilaterally without evidence of fluid, perforation, 
or tympanosclerosis.  An otoscopy was normal, and an anterior 
rhinoscopy was unremarkable, as was an indirect laryngoscopy.  
The veteran's oral cavity and oropharynx were also 
unremarkable with the exception of a long uvula.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
80
90
LEFT
15
10
55
75
90

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and 90 percent in the left ear.  The 
veteran was assessed as having sloping high frequency 
sensorineural hearing loss in his right ear, which was severe 
in nature with fair speech discrimination.  His left ear had 
sloping high frequency sensorineural hearing loss with 
excellent word discrimination.

The veteran was provided another VA examination in April 2003 
during which he reported having the greatest difficulty with 
background noise.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
80
85
LEFT
15
15
60
80
90

Speech audiometry revealed speech recognition ability of 88 
percent in both the right and left ears.  The veteran was 
assessed as having mild to severe sensorineural hearing loss 
in his right ear and moderate to profound high frequency 
sensorineural hearing loss in the left ear.

The veteran submitted a statement in March 2004 in which he 
stated that his hearing loss was not completely corrected by 
his hearing aids.

VA medical records dated from September 2004 to December 2004 
document the veteran's evaluation for hearing aids.

The veteran was afforded a VA examination in January 2005 
during which he indicated that the situations of greatest 
difficulty included noisy listening situations, soft 
speakers, female voices, speakers not in his direct line of 
sight, and telephone conversations at work.  A physical 
examination found his auricles, external ear canals, and 
tympanic membranes to be within normal limits.  Cerumen 
impaction or meatal collapse were not appreciated.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
85
95
LEFT
25
15
60
80
95

The veteran's average pure tone threshold was 73.75 decibels 
in his right ear and 62.5 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 78 percent 
in the right ear and of 84 percent in the left ear.

In considering the evidence of record, the Board concludes 
that the veteran is not entitled to a higher initial 
evaluation for his bilateral hearing loss.  At the outset, 
the Board observes that the average pure tone threshold 
listed by the January 2005 VA examiner is most favorable to 
the veteran.  The results of the January 2005 VA examination 
correspond to Level V hearing for the right ear and to Level 
III hearing for the left ear.  When those values are applied 
to Table VII, it is apparent that the currently assigned 10 
percent disability evaluation for the veteran's bilateral 
hearing loss is accurate and appropriately reflects his 
bilateral hearing loss under the provisions of 38 C.F.R. 
§ 4.85.

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 
38 C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.   In this regard, 
veteran does not have puretone thresholds of 55 decibels or 
more at each of the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz or a puretone threshold of 30 decibels or less at 
1,000 hertz and 70 decibels or more at 2,000 hertz on any of 
the examinations submitted for consideration.  Furthermore, 
the application of 38 C.F.R. § 4.86 would not yield a higher 
evaluation.  Thus, the Board finds that the current 10 
percent disability evaluation is appropriate and that there 
is no basis for awarding a higher initial evaluation at this 
time. 


II.  PTSD

In this case, a May 2003 rating decision granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective from November 27, 2002.  That 
determination was based on a review of the veteran's service 
medical records and VA medical records as well as on the 
findings of a VA examination performed in April 2003.  The 
veteran filed a notice of disagreement with the 30 percent 
disability evaluation in March 2004, and a rating decision 
dated in December 2004 increased the evaluation to 50 percent 
effective from November 27, 2002.  During the pendency of the 
appeal, the veteran's 50 percent disability evaluation has 
remained in effect until the present time.

Although the veteran was assigned a higher initial evaluation 
during the pendency of his appeal, applicable law mandates 
that when a veteran seeks an increased evaluation, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not withdrawn his appeal and as such, it 
remains in appellate status.

The veteran is currently assigned a 50 percent disability 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that diagnostic code, a 50 percent disability 
evaluation is contemplated when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned when there is evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In this case, the veteran was provided a PTSD evaluation in 
March 2002 during which he reported having no prior 
psychiatric hospitalizations or outpatient mental health 
treatment.  He indicated that he was not taking any 
medications for his mental health, but he did note that he 
had taken antidepressants six years earlier after the end of 
a two and a half year romantic relationship.  He indicated 
that his depression related to the break-up had since 
resolved.  The veteran denied having any alcohol or drug 
treatment.  With respect to his symptomatology, the veteran 
reported having weekly nightmares about his traumatic 
experiences as well as daily intrusive thoughts about the 
trauma.  He related that he felt panic whenever he felt 
something or someone close to his mouth, as he was barely 
able to breathe following an injury in Vietnam.  The veteran 
also stated that he sometimes avoided discussing the trauma 
as well as reading books or watching movies or shows about 
war.  He indicated that he was unable to feel completely 
close to people, but he denied a feeling of a foreshortened 
future.  The veteran described having some difficulty falling 
asleep, but he denied having problems with irritability, 
hypervigilance, and exaggerated startle response.  He noted 
that he sometimes had difficulty concentrating on what other 
people were saying, and he felt uncomfortable in crowds.

A mental status examination revealed the veteran to be 
pleasant and cooperative, and he was neatly and appropriately 
dressed.  The quality and speed of his speech was normal, and 
it was coherent, rational, and relevant to questions.  There 
were no peculiar mannerisms or behaviors, nor was there any 
evidence of psychosis or intellectual deficits.  
Psychological testing indicated that the veteran suffered 
from a significant degree of worry and rumination.  He tended 
to be quite distrustful of others and was socially 
introverted, generally preferring solitary activity.  He 
tended to be somewhat compulsive and also had some dependent 
traits.  The veteran was diagnosed with PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 60.  The 
examiner commented that the veteran was reporting some 
intrusive symptoms of PTSD, but that he did not appear to 
have significant depression related to his symptoms.  It was 
noted that he had had a successful, long-term career and that 
he had a satisfying part-time job at the time of the 
examination.  The examiner also noted that the veteran 
appeared to be somewhat disconnected from close 
relationships, and despite having many friends, he did not 
see them as confidantes.  

The veteran was afforded a VA examination in April 2003 
during which he reported having a recurrent dream one time 
per week and related that he avoided social interactions 
because of his hearing impairment.  He also noted that he 
experienced intense psychological distress concerning his 
memories and stated that he became claustrophobic from his 
dreams.  He had difficulty staying asleep because of his 
nightmares and also had problems concentrating.  The veteran 
stated that he does not discuss any of his Vietnam traumas or 
disturbing feelings with anyone except for one other veteran.  
His social life consisted of weekly visits with his mother, 
visits every other week with his brother, occasional fishing 
with a friend, and occasional snowmobiling with another 
friend.  The veteran indicated that he had been married for 
15 years, but divorced 10 years earlier.  Although he had had 
acquaintances and relationships with people since his 
divorce, he stated that he was not willing to let down his 
guard to trust anyone.  

A mental status examination found the veteran to be well 
groomed, very pleasant, and cooperative with good eye 
contact.  There was no vigilance or scanning noted, and his 
mood was reported as not being depressed.  The veteran 
articulated his speech clearly at a normal rate and volume, 
and his stream of thought was logical with tight associations 
consistent with the average intelligence and fund of 
knowledge.  There were no preoccupations other than thoughts 
and dreams about Vietnam, and he denied having paranoia, 
hallucinations, and suicidal ideation.  Insight into his 
psychological problems was externalized as hearing loss, and 
his judgment was good.  The veteran was diagnosed with PTSD, 
and his GAF score was listed as 50.  

VA medical records dated in March 2004 indicate that the 
veteran was referred for an evaluation of his PTSD.  It was 
noted that his PTSD seemed to be milder than usual because he 
was able to work for a long time and was partly retired at 
the time of the evaluation.  The veteran reported exercising 
a lot and kept himself busy. He had stopped smoking and did 
not drink much, which made him feel good about himself.  He 
also stated that he had flashbacks and dreams about Vietnam.  
An examination revealed him to be casually dressed.  His 
affect was appropriate, and his mood did not seem depressed.  
His answers to questions were rational and spontaneous, and 
there was no paranoia or unusual thinking noted.  The veteran 
did report sometimes having difficulty remembering things, 
but the psychiatrist noted that he seemed to be doing okay 
during the conversation.  The veteran was diagnosed with PTSD 
and was prescribed Trazodone.

The veteran submitted a statement in April 2004 in which he 
reported having more frequents thoughts and dreams concerning 
Vietnam, which made it difficult for him to concentrate.  He 
also claimed that he seemed to startle more easily and noted 
that he was more irritable.  He stated that he was not as 
motivated or productive as he had been.

The veteran's daughter submitted a lay statement in May 2004 
in which she indicated that the veteran had problems with 
sleeping, recurrent dreams, memories, and depression.  She 
also noted that he had severe anxiety concerning social 
events and large gatherings and claimed that employment was a 
challenge.  

VA medical records dated in September 2004 indicate that the 
veteran returned for a follow-up appointment concerning his 
PTSD.  It was noted that he was doing okay and that he was 
not taking any medications for his disorder.  He was fairly 
kempt, oriented, cooperative, and in no acute distress.  His 
affect was appropriate, and he was smiling.  His mood did not 
seem to be depressed, and he was assessed as doing okay 
emotionally.

An adolescent counselor submitted a letter on behalf of the 
veteran in December 2004 in which she indicated that she knew 
the veteran both personally and professionally, as she had a 
personal relationship with him.  She stated that she had 
known the veteran for seven years and that that he regularly 
displayed chronic symptoms that hindered him socially and 
occupationally.  In particular, she noted that he isolated 
himself and avoided group interactions and related that he 
had expressed low self-esteem due to his inability to hear.  
The counselor further indicated that the veteran had 
attachment issues and noted that his restricted range of 
affect caused him difficulty maintaining relationships.  She 
also related that he suffered from chronic sleep impairment 
and experienced disturbing dreams and recurring flashbacks.  
She commented that he seemed to go through cycles of 
depression and lack of motivation.

The veteran's representative submitted a statement in June 
2005 in which he contended that that the veteran's statement 
that "all other things doesn't make life worthwhile" 
indicated suicidal thoughts.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
PTSD.  The medical evidence of record does not show the 
veteran to have obsessional rituals, impaired impulse 
control, spatial disorientation, or difficulty in adapting to 
stressful circumstances.  Nor has he been shown to have 
speech intermittently logical, obscure, or irrelevant, near 
continuous panic or depression, or neglect of personal 
appearance and hygiene.  In fact, a March 2002 evaluation 
found the quality and speed of his speech to be normal, and 
it was coherent, rational, and relevant to questions.  The 
examiner stated that the veteran did not appear to have 
significant depression related to his symptoms, and he was 
also noted to be neatly and appropriately dressed.  In 
addition, the April 2003 VA examiner indicated that the 
veteran articulated his speech clearly at a normal rate and 
volume.  His mood was not depressed, and he was well groomed.  
VA medical records dated in March 2004 and in September 2004 
also noted that his mood was not depressed.  

The Board acknowledges the contention of the veteran's 
representative that he has suicidal ideation; however, the 
medical evidence of record does not show him to have such 
symptomatology.  In fact, at the time of the April 2003 VA 
examination, the veteran denied having suicidal ideation.  As 
such, the veteran has not been shown to have symptoms 
demonstrative of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

The Board further notes that the March 2002 VA examiner 
indicated that the veteran had had a successful, long-term 
career and that he had a satisfying part-time job at the time 
of the examination.  VA medical records dated in March 2004 
also noted that the veteran's PTSD seemed to be milder than 
usual because he was able to work for a long time and was 
partly retired at the time of the evaluation.  In addition, 
VA medical records dated in September 2004 indicated that the 
veteran was in no acute distress, and he was assessed as 
doing okay emotionally.

The Board would also observe that the veteran was evaluated 
as having a GAF of 50 and 60 on two separate occasions.  A 
GAF score ranging 41 to 50 is contemplated for serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning. A GAF score between 51 
and 60 reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning. 
See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition of 
the American Psychiatric Association in the rating schedule).   
While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by these 
reported scales, the Board is of the opinion that the veteran 
has not been shown to have occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Accordingly, the 
Board finds that the schedular criteria for the next higher 
70 percent evaluation have not been met.  Therefore the Board 
finds that the preponderance of evidence is against the 
veteran's claim for a higher initial evaluation for PTSD.


III.  Conclusion 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
bilateral hearing loss or PTSD has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
bilateral hearing loss and PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 


ORDER

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


